Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  10/19/2020.  The instant application has claims 1-15 pending. The system medium for using an proxy device authentication of user device for providing access to resources. There a total of 15 claims.

Examiner’s Note
The applicant is request to consider whether it is worth prosecuting this case further in the interest of saving money and time and avoid an unproductive prosecution.  The claims do not have much substance to them, and many prior art disclose the same subject matter, i.e. very simplistic invention. And furthermore, the claims are very broad in nature that having an proxy that provides an authentication function for client device is enough to meet the limitations. And also, the dependent claims do not add further to the invention and features are already known. The specifications do not have substantive subject matter to be amended to incorporate into claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the boxes do not have name like proxy device(120), communication system (100), resource(130).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure filed on 10/19/2020 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is a dependent claim of claim 1, however, claim makes to switch to communication arrangement claim.  The customary language is to be system or device or apparatus claim, but the metes and bound of a claim that is communication arrangement claim is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2017/0257221 to Peng in view of US Patent Pub 2015/0271097 to Kay.

Regarding claim 1, Peng discloses A communication system for receiving and transmitting communication signals, comprising: a data network; at least two proxy devices coupled to the data network, wherein the at least two proxy devices are configured for digital certificate authentication(Par. 0022-0025, the certificate proxy performs authentication using certificates); and at least two resources, wherein each proxy device of the at least two proxy devices is coupled to a respective resource of the at least two resources, wherein the at least two resources are communicatively coupled to the data network via the at least two proxy devices, wherein an only channel for communication with the at least two resources is through the respective proxy device, and wherein the at least two proxy devices is configured to control a communication between the data network and the at least two resources based on digital certificate authentication(Fig. 3 itemS104, the resources being accessed based on authentication).

But Peng does not disclose the two proxy for  accessing two separate resources.
In the same field of endeavor as the claimed invention, Kay discloses two proxy for  accessing two separate resources(Fig. 1 item 150,145& Par. 0041, the proxy for each resource)

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Peng invention to incorporate having two proxies for separate resources for the advantage of eliminating an need for central server for message as taught in Kay see Par. 0037.

Regarding claim 2.  the combined method/system/medium of Peng  and Kay, Peng discloses The communication system according to claim 1, wherein the at least two proxy devices are configured to store at least one digital certificate(Par. 0064, the certificate stored at host).  
 
Regarding claim 3.  the combined method/system/medium of Peng  and Kay, Peng discloses The communication system according to claim 1, wherein the at least two proxy devices are configured to generate at least one of at least one public key and at least one private key((Par. 0054, the PKI infrastructure)).  

Regarding claim 4.  the combined method/system/medium of Peng  and Kay, Peng discloses The communication system according to claim 1, wherein the at least two proxy devices are further configured to control communication between the data network and the at least two resources based on at least one of a certificate device, a password, an IP-address, an IP-port, and a MAC-address(Par. 0073, the attribute information being used for access & Par. 0091).  

Regarding claim 5.  the combined method/system/medium of Peng  and Kay, Peng discloses The communication system according to claim 1, wherein the at least two proxy devices comprise a first communication port coupled to the at least two resources, and a second communication port coupled to the data network (Par. 0073, the attribute information being used for access).  

Regarding claim 6.  the combined method/system/medium of Peng  and Kay, Peng discloses The communication system according to claim 1, wherein at least one of the at least two proxy devices and the at least two resources comprises an identifier configured to indicate at least one of an identification and a location of at least one of the at least two proxy devices and the at least two resources(Par. 0073, other information about the client).  

Regarding claim 7.  the combined method/system/medium of Peng  and Kay, Kay discloses The communication system according to claim 6, wherein the identifier comprises a receiver for receiving a location of at least one of the at least two proxy devices and the at least two resources devices (Fig. 1 & Par. 0083, the message for different proxies is communicated).  

Regarding claim 8.  the combined method/system/medium of Peng  and Kay, Peng discloses A communication arrangement, comprising; [[a]] the communication system according to claim 1;

Regarding claim 9.  the combined method/system/medium of Peng  and Kay, Peng discloses The communication arrangement according to claim 8, wherein the at least two proxy devices are configured to generate at least one of at least one public key and at least one private key,and wherein the management system is configured to store at least one of the least one public key and the at least one private key (Par. 0054, the PKI infrastructure) .  

Regarding claim 10.  the combined method/system/medium of Peng  and Kay, Peng discloses The communication arrangement according to claim 8, wherein the management system is configured to generate at least one public key and at least one private key, and further being configured to generate at least one digital certificate based on at least one of the at least one public key and the at least one private key(Par. 0088, the signature being used which includes the private key &Par. 0054, the PKI infrastructure)).  

Regarding claim 11.  the combined method/system/medium of Peng  and Kay, Peng discloses The communication arrangement according to claim 8, wherein at least one of the at least two proxy devices and the at least two resources comprises an identifier configured to indicate at least one of an identification and alocation of at least one of the at least two proxy devices and the at least two resources,and wherein the  management system is configured to perform at least one of an identification and a localization of at least one of the at least two proxy devices and the at least two resources based on the identifier(Par. 0069-0074, the authenticate the certificate).  

Regarding claim 12.  the combined method/system/medium of Peng  and Kay, Peng discloses The communication arrangement according to claim 11, wherein the management system is further configured to perform at least one of an analysis of at least one of the identification and the localization of at least one of the at least two proxy devices and the at least two resources, a tracking of at least one of the identification and the localization of at least one of the at least two proxy devices and the at least two resources, and a control of at least one of the identification and the localization of at least one of the at least two proxy devices and the at least two resources (Par. 0069-0071, the certificate attributes being used).  

Regarding claim 13.  the combined method/system/medium of Peng  and Kay, Peng discloses Kay discloses The communication arrangement according to claim 8, wherein at least one of the management system and the at least two proxy devices is configured to register data communication between the data network and the at least two proxy devices (Fig. 1 & Par. 0083, the message for different proxies is communicated)  

Regarding claim 14.  the combined method/system/medium of Peng  and Kay, Peng discloses The communication arrangement according to claim 13, wherein registered data communication comprises at least one of a timestamp, data from the at least two resources to the data network, data from the data network to the at least two resources, a sender of data communication, a receiver of data communication, an amount of the data communication, a type of the data communication, a number of data communication time outs, number of data communication attempts, and certificate data(Par. 0069-0071, the certificate attributes being used).  .   

Regarding claim 15.  the combined method/system/medium of Peng  and Kay, Peng discloses The communication arrangement according to claim 13, wherein at least one of the management system and the at least two proxy devices is further configured to control the communication between the data network and the at least two proxy devices based on the registered data communication(Par. 0069-0071, the certificate attributes being used).  .

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2019/0075168 to Goldfarb which disclose the VPNM certificate for access.

US Patent Pub 2014/0122578 to Lee which discloses he authentication information being used for access web servers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov